Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “digital compass” must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: navigation-assisting component in claim 1 and Global Positioning system (GPS) component in claim 5.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shahraray et al. (US 20150145995 A1).
Regarding claim 1, Shahraray et al. discloses a system for displaying information to a user of a vehicle, the system comprising: 
- a smart glass (windshield display 600, figure 6) for displaying the information as three dimensional (3D) elements (the objects can include two-dimensional and/or three-dimensional images, para. 0042);
- a navigation-assisting component (navigation system, para. 0042); and 
- a central database (data store 402, paras. 0038, 0048), wherein the smart glass and the navigation-assisting component are in communication with the central database, which stores the information and aids in sending and displaying said information on the smart glass in real-time (sensor data can be received periodically, in 
Regarding claim 2, Shahraray et al. discloses the system in accordance with claim 1, wherein the displayed information comprises road signs, barriers or advertisements relevant to the location through which the vehicle is being maneuvered (see paras. 0041, 0044 for relevant data in enhanced viewing. Objects can also be video clips, para. 0042).
Regarding claim 3, Shahraray et al. discloses the system in accordance with claim 1, wherein the information is displayed on the smart glass using Artificial Intelligence (AI) (see para. 0049) and Augmented Reality (AR) (see para. 0031) technologies.
Regarding claim 4, Shahraray et al. discloses the system in accordance with claim 1, wherein the information is displayed on the smart glass using markerless Augmented Reality (AR) technology, thereby eliminating a need for external devices or projectors for displaying the information (supplementary information 610 provided by network services can be superimposed (in form of images and/or text) on the windshield 602 (e.g., by utilizing visualization component 114) to give additional information about the building or provide up-to-date information about the products currently sold or ongoing sales in a store. The enhanced view of the car's surroundings made possible by the information provided by other cars, and/or different information services enables the driver to operate the car more easily and safely, see paras. 0044-0045).

Regarding claim 6, Shahraray et al. discloses the system in accordance with claim 1, further comprising: 
- a plurality of sensor components (sensors 106 and/or 108 can include most any sensing device, such as, but not limited to, optical sensors (e.g., cameras), para. 0024); and 
- a plurality of cameras located at multiple locations on the vehicle and on the smart glass for enabling complete coverage of a surrounding environment (optical sensors (e.g., cameras), radars, sound navigation and ranging devices (SONARs), thermal sensors, accelerometers, gyroscopes, infrared sensors, etc. that capture data related to an environment surrounding the vehicles (102, 104). It can be noted that in one embodiment, sensors 106 can be optional (or non-operational), such that Vehicle 1 (102) does not include road sensing capabilities and utilizes information received from Vehicle 2 (104) (e.g., via data reception component 112) to provide (e.g., via visualization component 114) road/obstacle information to an occupant, para. 0024).
Regarding claim 7, Shahraray et al. discloses the system in accordance with claim 6, wherein the plurality of sensor components comprise location sensors, motion, light and acceleration sensors (para. 0024).
Regarding claim 8, Shahraray et al. discloses the system in accordance with claim 1, wherein displaying relevant and updated signals on the smart glass in real-time, eliminates a need for installation of physical signboards on roadways (the object 
Regarding claim 9, Shahraray et al. discloses the system in accordance with claim 6, wherein the plurality of cameras have infrared (IR) imaging functionalities (infrared sensors, paras. 0024, 0043).
Regarding claim 10, Shahraray et al. discloses the system in accordance with claim 1, wherein the central database is managed by a government entity, which regularly updates the central database with new road signs or warnings (the data aggregation component 204 can receive supplemental data from network devices and/or third party devices. As an example, the supplemental data can provide up-to-date traffic data (e.g., road closures, accident reports, traffic delays, etc.) and/or data relating to events, businesses, buildings etc. along a road (e.g., store/building information, on-going sales in a store, event information, etc.), para. 0038).
Regarding claim 11, Shahraray et al. discloses the system in accordance with claim 1, further comprising a central processing unit (CPU) programmed for 
- processing data received from the navigation-assisting component and the plurality of cameras (objects can rendered on a windshield, car window, minor, dashboard display and/or connected user equipment such as, but not limited to a wearable device--driver's glasses/watch, a communicatively coupled navigation system, para. 0042); and 

Regarding claim 12, Shahraray et al. discloses the system in accordance with claim 7, wherein the light and acceleration sensors measure an illumination value from the surrounding environment, and subsequently match the measured illumination value when brightening the elements being displayed on the smart glass.
Regarding claim 13, Shahraray et al. discloses the system in accordance with claim 1, further comprising a 3D (include two-dimensional and/or three-dimensional images, video clips, textual data, selectable icons, etc. In the example of the windshield display, the rendering component 506 can project the objects on the windshield, in a manner such that the object can be transparent or substantially transparent and the occupants of the car still observe the environment outside of the vehicle through the windshield, para. 0042)  digital compass (if the driver requests for directions to a particular location, the query component 304 can request and receive (e.g., from another car 104 or a network server 202) enhanced view information associated with the location and/or along a path/route to the location from the driver's current location. In yet another example, the driver can explicitly (e.g., via user interface 302) request for the enhanced view information from another car 104 or a network server 202, for 
Regarding claim 14, Shahraray et al. discloses the system in accordance with claim 1, wherein the smart glass is automatically activated on turning on the vehicle containing the smart glass (user interface 302 can also comprise biometric and/or gesture recognition systems that analyze facial expressions and/or gestures of the user to determine user commands, para. 0032. Examiner reads turning on the vehicle as a gestural command to operate the vehicle’s systems.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS J LETT/Primary Examiner, Art Unit 2677